Citation Nr: 0732232	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the retroactive reduction of payment of Chapter 30, 
Title 38, United States Code, educational benefits, from 12 
credit hours to 5 credits hours as of June 28, 2004, was 
proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1985 to April 
1985 and from June 1987 to August 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran enrolled at Spokane Falls Community for the 
period from June 23, 2004 to August 18, 2004; this totaled 12 
credit hours.

2.  On June 28, 2004, the veteran dropped his course load to 
5 credit hours.  

3.  The RO retroactively reduced payment of Chapter 30 
educational benefits, from 12 credit hours to 5 credits hours 
as of June 28, 2004, which was the last date of attendance; 
payment was made at the full-time rate through June 28, 2004 
and was thereafter made at the half-time rate.  


CONCLUSION OF LAW

The retroactive reduction of payment of Chapter 30, Title 38, 
United States Code, educational benefits, from 12 credit 
hours to 5 credits hours as of June 28, 2004, was proper.  
38 U.S.C.A. §§ 3034, 3104, 3680 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4135. 4136. 7070. 7130, 7135, 7139, 7153 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006).  To implement the provisions 
of the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2007).

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases (Chapter 53) was not found 
in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  This case is based on income 
considerations and is analogous to the cases under the Barger 
directives.

The veteran has been awarded entitlement to Chapter 30, Title 
38, United States Code, educational benefits.  The veteran 
enrolled at Spokane Falls Community College for pursuit of 
educational coursework.  An Enrollment Certification was 
received which reflected enrollment from June 23, 2004 to 
August 18, 2004 for 12 credit hours.  Thereafter, the school 
reported to VA that the veteran had reduced his credit hours 
from June 23, 2004 to August 18, 2004, from 12 credit hours 
to 4 credit hours.  The veteran remained in classes until 
June 28, 2004, when he dropped the additional credits.

In September 2004, the veteran reported that he had reduced 
his credit hours due to complications from his service-
connected irritable bowel syndrome (IBS) which was rated as 
30 percent disabling.  He indicated that he could not 
complete his credit hours due to these medical problems.  He 
stated that the flare-up of his IBS constitutes mitigating 
circumstances.

Thereafter, Spokane Falls Community College verified that the 
veteran had completed 5 credit hours for the period in 
question.  

The RO retroactively reduced payment of Chapter 30, Title 38, 
United States Code, educational benefits, from 12 credit 
hours to 4 credits hours (same payment as 5 credit hours) as 
of June 28, 2004, the last date of attendance.  This action 
resulted in the creation of an overpayment in the amount of 
$1384.23.  In January 2005, the Committee on Waivers and 
Compromises (Committee) of the RO granted a partial waiver of 
the recovery of that debt in the amount of $65.91 for the 
period of June 28, 2004 through June 30, 2004.  It appears 
that the partial waiver was granted due to the veteran's 
reported illness.  

The veteran has contested whether the reduction was proper, 
thus the Board is considering the reduction in full.  

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  VA will pay 
educational assistance to an eligible veteran while he is 
pursuing approved courses in a program of education.  38 
C.F.R. § 21.7130.

With respect to the effective date of reduction or 
discontinuance of educational assistance, if the veteran or 
servicemember, for reasons other than being called or ordered 
to active duty, withdraws from all courses or receives all 
nonpunitive grades, and in either case there are no 
mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  If the veteran or 
servicemember withdraws from all courses with mitigating 
circumstances or withdraws from all courses such that a 
punitive grade is or will be assigned for those courses or 
the veteran withdraws from all courses because he or she is 
ordered to active duty, VA will terminate educational 
assistance for residence training as of the last date of 
attendance; and for independent study, the official date of 
change in status under the practices of the educational 
institution.  38 C.F.R. § 21.7135(e).

VA will not pay benefits for a course from which the veteran 
withdraws or receives a nonpunitive grade unless the 
following conditions are met: (1) the veteran withdraws 
because he is ordered to active duty; or (2) all of the 
following criteria are met: (i) there are mitigating 
circumstances; and (ii) the veteran or servicemember submits 
a description of the mitigating circumstances in writing to 
VA within one year from the date VA notifies the veteran or 
servicemember that he or she must submit a description of the 
mitigating circumstances, or at a later date if the veteran 
or servicemember is able to show good cause why the one-year 
time limit should be extended to the date on which he or she 
submitted the description of the mitigating circumstances; 
and (iii) the veteran or servicemember submits evidence 
supporting the existence of mitigating circumstances within 
one year of the date that evidence is requested by VA, or at 
a later date if the veteran or servicemember is able to show 
good cause why the one-year time limit should be extended to 
the date on which he or she submitted the evidence supporting 
the existence of mitigating circumstances.  38 U.S.C.A. §§ 
3034, 3680; 38 C.F.R. § 21.7139.

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b).

In this case, the veteran dropped from full-time at 12 credit 
hours, to half-time at 5 credit hours on June 28, 2004, five 
days after he had started classes.  As noted, he asserts that 
his IBS necessitated this reduction.  

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  The 
veteran did not attend any course, and therefore did not 
maintain satisfactory attendance for the period from June 28, 
2004 to August 18, 2004.  There does not appear to be any 
dispute that the appellant did not attend classes between 
June 28, 2004 to August 18, 2004, and that he had been paid 
education benefits for that period.  A threshold requirement 
for receiving educational assistance from the VA is actual 
attendance in a program of training.  Clearly, the appellant 
was not attending classes full-time during the time frame 
between June 28, 2004 to August 18, 2004, and thus, was not 
entitled to educational assistance at the full-time rate 
during that period of time.  Therefore, the RO retroactively 
reduced the appellant's education award creating an 
overpayment calculated in the amount of $1384.23.

38 C.F.R. § 21.4135(e)(2) provides that the effective date of 
the reduction of educational assistance for courses not 
satisfactorily completed with mitigating circumstances will 
be the last date of attendance.  VA regulations further state 
that if a veteran withdraws from a course, VA will terminate 
or reduce educational assistance effective the first date of 
the term in which the withdrawal occurs.  38 C.F.R. § 
21.7135(e).  However, the regulations also state that if the 
veteran withdraws from part of training on a date other than 
the first date of the term, VA will reduce the veteran's 
educational assistance effective the date on which the 
withdrawal occurs when the withdrawal occurs with mitigating 
circumstances.  38 C.F.R. § 21.7135(f).  Further, 21.4136(e) 
states that during the drop-add period, if an individual 
withdraws from a course, VA will consider the circumstances 
that caused the withdrawal to be mitigating and paragraphs 
(a) (2)(ii) and (2)(2)(iii) not apply.  The referenced 
paragraphs require supporting evidence of mitigating 
circumstances.  

The Board accepts that there were mitigating circumstances 
due to the veteran's IBS.  The veteran's medical records just 
prior to that time reflect treatment and the veteran is 
credible in that regard.  

To the extent that the veteran withdrew from classes during 
the drop-add period, the veteran was paid up until the date 
he last attended, June 28, 2003.  Further, even if the 
classes were not dropped during the drop-add period, the 
veteran had actual mitigating circumstances and was thus 
entitled to payment up until the date he last attended.  
Either way, the last date of payment under VA regulations was 
June 28, 2004.  The RO properly terminated the payment of 
Chapter 30 benefits as of that date.  

By VA regulations, when a veteran drops courses during the 
drop-add period or drops courses due to mitigating 
circumstances, the effective date of the reduction in 
educational assistance is the date of withdrawal, in this 
case June 28, 2004, rather than the date of the beginning of 
the term, which was June 23, 2004.  38 C.F.R. §§ 21.4136(e), 
21.7135(f).  The veteran was therefore entitled to 
educational assistance at the full-time rate from June 23, 
2004 to June 28, 2004, but entitled to only the part-time 
rate after that time.  The veteran was paid at the full time 
rate for the entire time from June 23, 2004 to August 18, 
2004.  Since he was not entitled to the full-time rate 
subsequent to June 28, 2004, the RO properly reduced the 
payment retroactively which created an overpayment in the 
amount of $1384.23.  See 38 C.F.R. §§ 21.4136(d)(e), 
21.7135(e)(f), 21.7139(a).

The veteran points to the fact that the Committee waived a 
portion of the debt based on mitigating circumstances.  As 
noted, the debt incurred through June 30, 2004, was waived.  
As noted above, the debt in full was created when the RO 
retroactively reduced the Chapter 30 payments effective June 
28, 2004, the last date of attendance.  This action was 
proper based on VA regulations, as set forth in detail above.  
The debt is therefore valid.  The matter of the waiver of the 
recovery of the debt is not before the Board.  The only 
matter before the Board is whether the creation of the debt 
is proper based on VA law and regulations.  




ORDER

The retroactive reduction of payment of Chapter 30, Title 38, 
United States Code, educational benefits, from 12 credit 
hours to 5 credits hours as of June 28, 2004, was proper; the 
appeal is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


